DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/124,047, filed September 6, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed November 11, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 16/124,047, which include: Amendments to the Specification pp.2-4, Amendments to the Claims pp.5-11, and Remarks pp.12-18 (containing applicant’s amendments).
Regarding applicant’s Amendments to the Specification on pp.2-4 and corresponding Remarks on p.13, examiner has acknowledged these changes have overcome each and every specification objection previously set forth in the Non-Final Office Action mailed June 11, 2021, and hence the respective specification objections are withdrawn.
Regarding applicant’s Amendments to the Claims on pp.5-11 and corresponding Remarks on p.13, examiner has acknowledged original Claims 1-2, 4-5, 11, 13, 17, and 19-20 have been amended. Examiner has also acknowledged original Claims 3, 6-10, and 14-16 have been cancelled, and new Claims 21-27 have been added. According to the updated proposed amendments to the claims as indicated in the Examiner’s Amendment section provided below, Claims 1-2, 4-5, 11-13, 17-21, 23-24, and 26-27 are allowable, with the additional cancellation of Claims 22 and 25. Claims 1-2, 4-5, 11-13, 17-21, 23-24, and 26-27 as indicated in the Examiner’s Amendment section remain pending in the application.
Regarding applicant’s Amendments to the Claims on pp.5-11, examiner has acknowledged Claim 5 has been amended to resolve the lack of antecedent issue, and therefore the respective §112(b) rejection previously set forth in the Non-Final Office Action mailed June 11, 2021 for Claim 5 is withdrawn.
Regarding applicant’s Remarks on pp.13-16 for original Claims 1-20 under 35 U.S.C. 101, examiner acknowledges applicant’s arguments and have considered them, and have found them to be persuasive, and as such, the earlier §101 rejections previously set forth in the Non-Final Office Action mailed June 11, 2021 are withdrawn.
Regarding applicant’s Remarks on pp.16-17 for original Claims 1-2, 7-8, 11-15, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Shteingart et al., U.S. PGPUB 2016/0379133, published 12/29/2016 [hereafter referred as Shteingart]; for original Claims 3, 16, and 19 under 35 U.S.C. 103 as being unpatentable over Shteingart in view of Howard et al., U.S. PGPUB 2002/0169736, published 11/14/2002 [hereafter referred as Howard]; for original Claims 4, 5, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Shteingart in view of Liu et al., Integrating Classification and Association Rule Mining, KDD-98 Proceedings, AAAI, 1998, 7 pages [hereafter referred as Liu]; for original Claim 6 under 35 U.S.C. 103 as being unpatentable over Shteingart in view of Liu as applied to Claim 4, in further view of Howard; and for original Claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over Shteingart in view of BigML.com blog post: Streaming Histograms for Clojure and Java https://blog.bigml.com/2013/02/11/streaming-histograms-for-clojure-and-java/, published online date: 2/11/2013, incorporating directly via hyperlink reference without modification BigML.com Github Histogram README.md https://github.com/bigmlcom/histogram/blob/master/README.md, published online date: 7/29/2015 [hereafter collectively referred as BigML.com], examiner has discussed with the applicant the updated proposed amendments to the claims as identified in the Examiner’s Amendment section provided below, as the set of amended claims that would overcome the respective §102(a)(1) and §103 rejections previously set forth in the Non-Final Office Action mailed June 11, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Sanders on January 20, 2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121